Case 14-50312-wlh           Doc 390       Filed 05/22/19 Entered 05/22/19 17:29:46                       Desc Main
                                         Document      Page 1 of 27



                         UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF GEORGIA
                                 ATLANTA DIVISION


IN RE:                              )    CASE NO. 14-50312-wlh
HERMAN E. TALMADGE, JR              )    Judge Wendy L. Hagenau
                                    )
                     Debtor.        )    Chapter 11
_____________________________________________________________

        TRUSTEE'S MONTHLY OPERATING REPORT (INDIVIDUAL)
                        FOR THE PERIOD
                   FROM April 1, 2019 to April 30, 2019

       Comes now J. MICHAEL LEVENGOOD, Chapter 11 Trustee in this case and
files his Monthly Operating Report in accordance with the Guidelines established by
the United States Trustee and FRBP 2015.

Dated:            May 20, 2019                                           /s/ J. Michael Levengood
                                                                         J. MICHAEL LEVENGOOD
                                                                         Georgia Bar 447934

                                                                         Chapter 11 Trustee

 Law Office of J. Michael Levengood, LLC
 150 S. Perry Street, Suite 208
 Lawrenceville, Georgia 30046
 678-765-1745
 mlevengood@levengoodlaw.com



Note: The original Monthly Operating Report is to be filed with the court and a copy simultaneously provided to the
United States Trustee. Monthly Operating Reports must be filed by the 20th day of the following month.

For assistance in preparing the Monthly Operating Report, refer to the following resources on the United States Trustee
Program website, http://www.usdoj.gov/ust/r21/reg.info.htm
1) Instructions for Preparation Debtor's Chapter 11 Monthly Operating Report
2) Initial Filing Requirements
3) Frequently Asked Questions (FAQs)
Case 14-50312-wlh         Doc 390     Filed 05/22/19 Entered 05/22/19 17:29:46                 Desc Main
                                     Document      Page 2 of 27


SUMMARY OF CASH RECEIPTS AND CASH DISBURSEMENTS


 Case Name: Herman E. Talmadge, Jr.
 Case Number: 14-50312-wlh

Note: This information requested below is a summary of the information reported in the various Schedules and
Attachments contained within this report.

                                                                           Month           Cumulative
                                                                                             Total
 CASH - Beginning of Month (Household)                                     34,599.62         11,088.52
 CASH - Beginning of Month (Business)                                              0                  0

 Total Household Receipts                                                    8,605.28         592,965.61
 Total Business Receipts                                                            0                  0
   Total Receipts                                                            8,605.28         592,965.61

 Total Household Disbursements                                                (14.00)       (560,863.23)
 Total Business Disbursements                                                       0                  0
    Total Disbursements                                                       (14.00)       (560,863.23)

 NET CASH FLOW (Total Receipts minus Total Disbursements)                    8,591.28          32,102.38

 CASH - End of Month (Individual)                                          43,190.90           43,190.90
 CASH - End of Month (Business)                                                    0                   0

  CALCULATION OF DISBURSEMENTS FOR UNITED STATES TRUSTEE QUARTERLY FEES

 Total Disbursements (From Above)                                                             560,849.23
    Less: Any Amounts Transferred or Paid from the Business
        Account to the Household Account (i.e., Salary Paid to                       0                   0
        Debtor or Owner's Draw)
    Less: Amount of deposited items returned, subject to later
         distribution after reissued items are deposited
                                                                                     0         (6,849.58)
 DISBURSEMENT FOR U.S. TRUSTEE FEE
 CALCULATION
                                                                                 14.00        554,013.65

I declare under penalty of perjury that this statement and the accompanying documents and
reports are true and correct to the best of my knowledge and belief.

This 20th day of May, 2019.                      /s/ J. Michael Levengood, Chapter 11 Trustee
                                                         Chapter 11 Trustee's Signature


                                   Monthly Operating Report - Individual



                                                   -2-
Case 14-50312-wlh          Doc 390      Filed 05/22/19 Entered 05/22/19 17:29:46             Desc Main
                                       Document      Page 3 of 27


                               SCHEDULE OF HOUSEHOLD
                        CASH RECEIPTS AND CASH DISBURSEMENTS
                                                                             Month         Cumulative
                                                                                             Total
 CASH - Beginning of Month                                                   34,599.62        11,088.52

 CASH RECEIPTS
  Salary or Cash From Business                                                8,604.69        539,917.66
  Wages and Other Sources (attach list to this report)
  Interest or Dividend Income                                                        .59           44.66
  Alimony or Child Support
  Social Security/Pension/Retirement                                                            3,099.90
  Sale of Household Assets (attach list to this report)
  Loans/Borrowing from Outside Sources (attach list to this report)                            47,000.00
  Other (specify) (attach list to this report)                                                  2,070.39
     Trustee Bond Refund                                                                          833.00
 TOTAL RECEIPTS                                                               8,605.28       604,054.135

 CASH DISBURSEMENTS
   Alimony or Child Support Payments                                                                   0
   Charitable Contributions                                                                            0
   Gifts                                                                                               0
   Household Expenses/Food/Clothing                                                                    0
   Household Repairs & Maintenance                                                                     0
   Insurance                                                                                   17,691.78
   IRA Contribution                                                                                    0
   Lease/Rent Payments                                                                                 0
   Medical/Dental Payments                                                                      9,375.79
   Mortgage Payment(s)                                                                                 0
   Other Secured Payments                                                                              0
   Taxes - Personal Property                                                                    7,500.00
   Taxes - Real Estate                                                                         64,636.79
   Taxes Other (attach schedule)                                                              202,871.87
   Travel & Entertainment                                                                              0
   Tuition/Education                                                                                   0
   Utilities (Electric, Gas, Water, Cable, Sanitation)                                         23,479.11
   Vehicle Expenses                                                                                    0
   U.S. Trustee Quarterly Fees                                                                  9,429.69
   Professional Fees (Legal/Accounting/Appraisal/Timber)                                      131,688.75
   Other (attach schedule) – funeral expense                                                   47,964.93
   Other (attach schedule)                                                      14.00          46,224.52
 Total Household Disbursements                                                  14.00         560,863.23

 CASH - End of Month (Must equal reconciled bank statement-Attachment
                                                                             43,190.90         43,190.90
 No. 2)

                                     Monthly Operating Report - Individual

                                                      -3-
Case 14-50312-wlh          Doc 390      Filed 05/22/19 Entered 05/22/19 17:29:46         Desc Main
                                       Document      Page 4 of 27


                                SCHEDULE OF BUSINESS
                        CASH RECEIPTS AND CASH DISBURSEMENTS
                                                                                Month   Cumulative
                                                                                          Total
 CASH - Beginning of Month                                                        0        0

 BUSINESS CASH RECEIPTS
  Cash Sales                                                                      0         0
  Account Receivable Collection                                                   0         0
  Loans/Borrowing from Outside Sources (attach list to this report)               0         0
  Rental Income                                                                   0         0
  Sale of Business Assets (attach list to this report)                            0         0
  Other (specify) (attach list to this report)                                    0         0

 TOTAL BUSINESS RECEIPTS                                                          0         0

 BUSINESS CASH DISBURSEMENTS
  Net Payroll (Excluding Self)                                                    0         0
  Salary Paid to Debtor or Owner's Draw (e.g., transfer to Household Account)     0         0
  Taxes – Payroll                                                                 0         0
  Taxes – Sales                                                                   0         0
  Taxes - other (attach schedule)                                                 0         0
  Contract Labor (Subcontractors)                                                 0         0
  Inventory Purchases                                                             0         0
  Secured/Lease Payments (Business)                                               0         0
  Utilities (Business)                                                            0         0
  Insurance                                                                       0         0
  Vehicle Expenses                                                                0         0
  Travel & Entertainment                                                          0         0
  Repairs & Maintenance                                                           0         0
  Supplies                                                                        0         0
  Charitable Contributions/Gifts                                                  0         0
  Purchase of Fixes Assets                                                        0         0
  Advertising                                                                     0         0
  Bank Charges                                                                    0         0
  Other (attach schedule)                                                         0         0

 Total Business Disbursements                                                     0         0

 CASH - End of Month (Must equal reconciled bank statement-Attachment No.
                                                                                  0         0
 2)

                                     Monthly Operating Report - Individual




                                                      -4-
Case 14-50312-wlh              Doc 390        Filed 05/22/19 Entered 05/22/19 17:29:46                               Desc Main
                                             Document      Page 5 of 27


MONTHLY OPERATING REPORT -                                                                            ATTACHMENT 1
INDIVIDUAL

                                                     QUESTIONNAIRE
                                                                                                               YES*       NO
 1. Have any assets been sold or transferred outside the normal course of business during this                            x
    reporting period?
 2. Have any funds been disbursed from any account other than a debtor in possession account?                             x
 3. Are any post-petition receivables (accounts, notes or loans) due from any relatives, insiders,                        x
    or related party?
 4. Have any payments been made on pre-petition liabilities this reporting period?                                        x
 5. Have any post-petition loans been received by the debtor from any party?                                              x
 6. Are any post-petition payroll taxes due?                                                                              x
 7. Are any post-petition state or federal income taxes past due?                                                         x
 8. Are any post-petition state or local sales taxes past due?                                                            x
 9 Are any post-petition real estate taxes past due?                                                           x
 10. Are any amounts owed to post-petition creditors/vendors delinquent?                                                  x
 11. Are any wage payments past due?                                                                                      x

If the answer to any of the above questions is "YES", provide a detailed explanation of each item on a separate
sheet.

                                              INSURANCE INFORMATION
                                                                                                               YES        NO*
 1. Are real and personal property, vehicle/auto, general liability, fire, theft, worker's                     X
    compensation, and other necessary insurance coverages in effect?
 2. Are all premium payments current?                                                                          X

If the answer to any of the above questions is "NO", provide a detailed explanation of each item on a separate
sheet.
                                    CONFIRMATION OF INSURANCE
      TYPE of POLICY and CARRIER                 Period of Coverage Payment Amount and Delinquency
                                                                              Frequency            Amount
  State Farm Insurance – Homeowners*             7/15/2018-7/15/2019      $9,746.00/annual *          -0-

 * Paid outside of the bankruptcy estate

___ Check here if United States Trustee has been listed as a Certificate Holder on all policies of insurance.

 DESCRIBE PERTINENT DEVELOPMENTS, EVENTS, AND MATTERS DURING THIS REPORTING PERIOD:
 The Plan consummation Date was November 20, 2018 and the Trustee is implementing the confirmed Plan. Payments to
 creditors have commenced with the January 2019 payment of priority ad valorem taxes to the Henry County Tax
 Commissioner. The Trustee has obtained approval to sell timber and harvest operations began in March – see attached
 reconciliation of sub-accounts. The Trustee plans to move forward with the auction sale of the 121 acre tract jointly owned by
 the bankruptcy estate and the children of the debtor in accordance with the Plan if private sale negotiations are not successful.
 The Trustee has entered into a sale of substantially all of the real estate that is subject to Bankruptcy Court approval and
 hearings on the sale motions are scheduled for May 23, 2019.



                                                              -5-
Case 14-50312-wlh        Doc 390      Filed 05/22/19 Entered 05/22/19 17:29:46                 Desc Main
                                     Document      Page 6 of 27


MONTHLY OPERATING REPORT -                                                         ATTACHMENT 1B
INDIVIDUAL

Question 9 Are any post-petition real estate taxes past due? Yes

Explanation: Of the co-owned properties, some but not all of the post-petition real estate ad valorem taxes
have at times been paid by the Trustee and non-debtor co-owners of the properties and of the properties
100% owned by the estate of the decedent, the post-petition real estate ad valorem taxes have been paid
by non-debtor entities and by the Trustee.




                                                   -6-
Case 14-50312-wlh           Doc 390       Filed 05/22/19 Entered 05/22/19 17:29:46                        Desc Main
                                         Document      Page 7 of 27


MONTHLY OPERATING REPORT -                                                           ATTACHMENT NO. 2
INDIVIDUAL

                                    BANK ACCOUNT RECONCILIATIONS


 Bank Account Information
                                                        Account           Account          Account         Account
                                                           #1                #2               #3             #4
 Name of Bank:                                        United            United           United
                                                      Comm. Bank        Comm. Bank       Comm. Bank

 Account Number:                                      ending #7607      ending #7599     ending# 9677

 Purpose of Account (Business/Personal)               Personal          Personal         Personal

 Type of Account (e.g. checking)                      Checking          Tax Escrow       Checking


 1. Balance per Bank Statement
                                                            34,499.62          100.00          7,857.27
 2. ADD: Deposits not credited (attach list to this
                                                                   0                 0               0
    report)
 3. SUBTRACT: Outstanding Checks (attach list)
                                                                   0                 0               0
 4. Other Reconciling Items (attach list to this
    report)                                                        0                 0               0

 5. Month End Balance (Must Agree with Books)
                                                            35,233.63          100.00          7,857.27

                                                                                                           43,190.90
  TOTAL OF ALL ACCOUNTS

Note: Attach copy of each bank statement and bank reconciliation for each account.



 Investment Account Information
                                                         Date of           Type of       Purchase          Current
 BANK / ACCOUNT NAME / NUMBER                           Purchase          Purchase        Price             Value

 NOT APPLICABLE                                       N/A                N/A             N/A              N/A




Note: Attach copy of each investment account statement.




                                                       -7-
Case 14-50312-wlh           Doc 390       Filed 05/22/19 Entered 05/22/19 17:29:46                       Desc Main
                                         Document      Page 8 of 27


MONTHLY OPERATING REPORT -                                                                 ATTACHMENT NO. 3A
INDIVIDUAL


                       CASH DISBURSEMENTS DETAILS - HOUSEHOLD

 Name of Bank                                                    United Comm. Bank
 Account Number                                                  Ending #7607
 Purpose of Account (Personal)                                   Personal
 Type of Account (e.g. Checking)                                 Checking

   Check        Date of                   Payee                         Purpose or Description            Amount
  Number        Check
    Fee         4-4-19     United Community Bank                   Bank Fee                                    14.00




                                                                                             TOTAL             14.00


If any checks written this period have not been delivered to the payee, provide details, including the payee, amount,
explanation for holding check and anticipated delivery date of check.




                                                        -8-
Case 14-50312-wlh           Doc 390       Filed 05/22/19 Entered 05/22/19 17:29:46                       Desc Main
                                         Document      Page 9 of 27


MONTHLY OPERATING REPORT -                                                                 ATTACHMENT NO. 3B
INDIVIDUAL


                          CASH DISBURSEMENTS DETAILS - BUSINESS

 Name of Bank                                                           NOT APPLICABLE
 Account Number
 Purpose of Account (Personal)
 Type of Account (e.g. Checking)

   Check        Date of                  Payee                        Purpose or Description              Amount
  Number        Check




If any checks written this period have not been delivered to the payee, provide details, including the payee, amount,
explanation for holding check and anticipated delivery date of check.

 NONE DURING THIS PERIOD




                                                        -9-
Case 14-50312-wlh            Doc 390       Filed 05/22/19 Entered 05/22/19 17:29:46                         Desc Main
                                          Document     Page 10 of 27


MONTHLY OPERATING REPORT -                                                                    ATTACHMENT NO. 4
INDIVIDUAL

 ACCOUNTS RECEIVABLE RECONCILIATION                                Scheduled Amount             Current Month
 (Pre- and Post -Petition)
 Accounts Receivable Beginning Balance                                         0                           0
   Plus: Billings During the Month                                             0                           0
   Less: Collections During the Month                                          0                           0
 Adjustments or WriteOffs*                                                     0                           0
 Account Receivables Ending Balance**                                          0                           0

 ACCOUNTS RECEIVABLE AGING                                         Scheduled Amount             Current Month
 (Pre- and Post -Petition)
 0 - 30 Days                                                                   0                           0
 31 - 60 Days                                                                  0                           0
 61 - 90 Days                                                                  0                           0
 Over 90 Days                                                                  0                           0

 Total Accounts Receivable*                                                    0                           0
* Attach explanation of any adjustment or writeoff.
*The "current month" of these two lines must equal.

                                                                          Beginning             Amount Withheld &
 POST-PETITION TAXES                                                         Tax                   or Accrued
                                                                          Liability*
 Federal Taxes
  Withholding**                                                                0                           0
  FICA – Employee                                                              0                           0
  FICA – Employer                                                              0                           0
  Unemployment                                                                 0                           0
  Income                                                                       0                           0
  Other (Attach List)                                                          0                           0
 Total Federal Taxes                                                           0                           0

 State and Local Taxes
   Withholding                                                                0                               0
   Sales                                                                      0                               0
   Unemployment                                                               0                               0
   Real Property                                                              0                   26,028.79 est. accrual
   Personal Property - property tax accruing but not billed                   0                               0
   Other (Attach List)                                                        0                               0
 Total State & Local Taxes                                                    0                          26,028.79
 Total Post-Petition Taxes                                                    0                          26,028.79
* The beginning tax liability should represent the liability from the prior month, or if this is the first report, the
  amount should be zero.

*** Attach copies of IRS Form 6123 or your FTD coupon and payment receipt to verify payment or deposit.

                                                         - 10 -
Case 14-50312-wlh             Doc 390       Filed 05/22/19 Entered 05/22/19 17:29:46                             Desc Main
                                           Document     Page 11 of 27


MONTHLY OPERATING REPORT -                                                             ATTACHMENT NO. 5
INDIVIDUAL



                       ACCOUNTS PAYABLE RECONCILIATION (Post-Petition Only)



 Accounts Payable Beginning Balance*                                            0                 0
  Plus: New Indebtedness During the Month                                       0                 0
  Less: Amount Paid on Acct Payables in Month                                   0                 0
 Accounts Payable Ending Balance                                                0                 0

* The beginning A/P liability should represent the liability from the prior month, or if this is the first report, the
  amount should be zero
** Attach explanation for any adjustment or write-off.

                                          ACCOUNTS PAYABLE LISTING
 (List all bills or invoices since the filing of the petition (Post-Petition Only) and have NOT been paid***)

                                                                              Date            Days               Amount
             Vendor & Description of Bill/Invoice                           Incurred       Outstanding
 NONE




*** List any additional payables on a separate sheet and attach to this schedule.




     POST-PETITION STATUS OF SECURED NOTES, LEASE, AND ADEQUATE PROTECTION PAYMENTS

                                        Scheduled          Total Past Due    Amount Paid     Total Unpaid       Total Number
         Name of Secured              Monthly Payment       from Prior         During        Postpetition        of Payments
         Creditor/Lessor                   Due               Month(s)          Month                               Past Due
 NONE DURING THIS
 PERIOD




                                                           - 11 -
Case 14-50312-wlh   Doc 390    Filed 05/22/19 Entered 05/22/19 17:29:46        Desc Main
                              Document     Page 12 of 27


MONTHLY OPERATING REPORT -                                     ATTACHMENT NO. 6
INDIVIDUAL


SCHEDULE OF HOUSEHOLD
CASH RECEIPTS AND CASH DISBURSEMENTS

OTHER RECEIPTS

    Date          Source                    Purpose or Description             Amount
  12/12/16      US Treasury                 2006 Income Tax Refund                   819.42
  12/12/16      US Treasury                 2007 Income Tax Refund                 1,244.18
  11/17/17      US Treasury                 2014 Income Tax Refund                     6.79
                                                                     Total .       2,070.39




                                        - 12 -
Case 14-50312-wlh       Doc 390     Filed 05/22/19 Entered 05/22/19 17:29:46                     Desc Main
                                   Document     Page 13 of 27


OTHER DISBURSEMENTS


     Date              Payee                          Purpose or Description                      Amount
    5/6/15    United Community Bank                        Check Printing                             152.48
   1/20/16    United Community Bank                           Wire Fee                                 14.00
   5/13/17    United Community Bank                        Check Printing                             152.48
  11/22/17        American Tower               Deposited check returned – stale dated                 667.34
  11/22/17        American Tower               Deposited check returned – stale dated                 667.34
  11/22/17        American Tower               Deposited check returned – stale dated                 667.34
  11/22/17        American Tower               Deposited check returned – stale dated                 667.34
  11/22/17        American Tower               Deposited check returned – stale dated                 667.34
  11/22/17        American Tower               Deposited check returned – stale dated                 667.34
  11/22/17            Dr. Bell          Deposited check returned – deceased – account closed          413.40
  11/22/17            Dr. Bell          Deposited check returned – deceased – account closed          413.65
  11/22/17            Dr. Bell          Deposited check returned – deceased – account closed          413.65
  11/22/17    United Community Bank                 Deposited Item Return Fees                         90.00
   4/20/18    United Community Bank          Incoming wire transfer fees (4 @ $14.00)                  56.00
    7/6/18        American Tower                Deposited check returned – reissued                   747.42
    7/6/18        American Tower                Deposited check returned – reissued                   747.42
    7/6/18    United Community Bank                 Deposited Item Return Fees                         20.00
  12/27/18    United Community Bank                  Incoming wire transfer fee                        14.00
    1/2/19     J Michael Levengood                     Chapter 11 Trustee Fee                      19,170.07
   3/14/19   Auction Management Corp.                 Auction preparation fees                     19,801.91
    4/4/19    United Community Bank                  Incoming wire transfer fee                        14.00
                                                                                         Total     46,224.52



LOANS

   Date            Source                          Purpose or Description                        Amount
  4-13-18    Herman Talmadge III                  Proceeds of loan to Trustee                     17,500.00
  4-16-18    Katherine Talmadge                   Proceeds of loan to Trustee                     17,500.00
  4-20-18    Herman Talmadge III                  Proceeds of loan to Trustee                      3,000.00
  4-20-18    Herman Talmadge III                  Proceeds of loan to Trustee                      9,000.00

                                                                                      Total       47,000.00




                                                 - 13 -
                                                                                                                                                                          43231
      Case 14-50312-wlh                Doc 390                Filed 05/22/19 Entered 05/22/19 17:29:46                                          Desc Main
       14                                                    Document     Page 14 of 27
    U United
                                                                                                                      Account Number                    XXXXXX7607
                                                                                                                      Statement Date                      04/19/2019

                 Community Bank^                                                                                      Balance                                 35,233.63
    2230 RIVERSIDE PARKWAY • LAWRENCEVILLE GA 30043                                                                   Enclosures                                      0
    TELEPHONE: 800-822-2651 12                                                                                        Page                                        1 of2
    RETURN SERVICE REQUESTED



                                                                                                                      Take yoiir branch V-.
    10162     1   AB    0.409     P:10162       /        T: 3 8       /       S:                                      on-thdj|o with 1.
    H E R M A N E TA L M A D G E J R B A N K R U P T C Y E S TAT E
    J M I C H A E L L E V E N G O O D C H A P T E R 11 T R U S T E E
                                                                                                                      Mobile Batjtog*
    G E N E R A L O P E R AT I N G A C C O U N T
    150 8 PERRY ST STE 208
    L AW R E N C E V I L L E G A 3 0 0 4 6 - 4 8 4 7 ^
                                                                                                                      ucbLcom^nline-bankfiig-

View and manage your bank accounts, right from your desktop, tablet or
smartphone with United's Online and Mobile Banking experience. We're
making money management easier than ever before with features like Pay
Friends, eStatements and more. Get started at ucbi.com/online-banking

GoldenPremier CHKING ACCOUNT XXXXXX7607

MINIMUM BALANCE                                              3 4 , 4 9 9 . 6 2 L A S T S TAT E M E N T 0 3 / 2 1 / 1 9 3 4 , 4 9 9 . 6 2
AV G AVA I L A B L E B A L A N C E                           36,926.22                              3        CREDITS                 8,171.03
AV E R A G E B A L A N C E                                   36,951.99                               2        DEBITS                 7,437.02
                                                                                            T H I S S TAT E M E N T 0 4 / 1 9 / 1 9 3 5 , 2 3 3 . 6 3

(                                                                         DEPOSITS                                                                                )
REF          #    D AT E        AMOUNT   REF                              #        D AT E         AMOUNT              REF #            D AT E       AMOUNT
                  04/04           747.42


C                                     OTHER                                                                   CREDITS                                             )
DESCRIPTION                                                                                                                       D AT E            AMOUNT
WIRE/IN-201909400309;ORG FLINT FOREST PHUUUCIS LLC;0B1                                                                          0 4 / 0 4        7,423.02
        PA R C E L I D : 0 0 6 - 0 1 0 2 3 0 0 1 (
INTEREST           AT   .0201     %                                                                                             0 4 / 1 9                . 5 9


C                                       OTHER                                                                     DEBITS                                          J
DESCRIPTION                                                                                                                      D AT E             AMOUNT
WIRE FEE-201909400309;INCOMING WIRE FEE - 012                                                                                   04/04                1 4 . 0 0
w i r e c o r r e c t i o n t o A n d e r s e n Ta t e & C a r r p e r M L e v e n g o o d                                      04/12           7,423.02

(                                                                             INTEREST                                                                            J
AV E R A G E L E D G E R B A L A N C E :                          36,951.99                     INTEREST                        EARNED:                 .59
AV E R A G E AVA I L A B L E B A L A N C E :                      36,926.22                     D AY S                IN           PERIOD:               29
I N T E R E S T PA I D T H I S P E R I O D :                                      .59           A N N U A L P E R C E N TA G E Y I E L D E A R N E D : . 0 2 %
I N T E R E S T PA I D 2 0 1 9 :                                               3 . 6 6
                                            *       Ar   A
                                                                  C       0   N T I         N     U   E   D   *   *   *




                                                                                         14
Case 14-50312-wlh          Doc 390        Filed 05/22/19 Entered 05/22/19 17:29:46                Desc Main
 15                                      Document     Page 15 of 27
                                                                       Account Number
                                                                       Statement Date
                                                                       Balance
                                                                       Enclosures
                                                                       Page



GoldenPremier CHKING ACCOUNT XXXXXX7607


                          ITEMIZATION OF OVERDRAFT AND RETURNED ITEM FEES

                                                          T O TA L F O R                TO TA L
                                                         THIS   PERIOD            Y E A R T O D AT E


       T O TA L O V E R D R A F T F E E S :


       T O TA L R E T U R N E D I T E M F E E S :




                                                    15
                                                                                                                                                       4 3 2 2 5
      Case 14-50312-wlh                 Doc 390        Filed 05/22/19 Entered 05/22/19 17:29:46                            Desc Main
       16                                             Document     Page 16 of 27

     U United
                                                                                               Account Number                       XXXXXX7599
                                                                                               Statement Date                         04/19/2019
    iHiEy Community Bank.                                                                      Balance                                    100.00
    2230 RIVERSIDE PARKWAY • LAWRENCEVILLE GA 30043                                            Enclosures                                          0
    TELEPHONE: 800-822-2651 12                                                                 Page                                           1 of 1
    RETURN SERVICE REQUESTED



                                                                                              Ta k e          branch

    10160     1   AB    0.409     P:10160      /   T: 3 8   /    8:                            on-thQ|i[o
                                                                                               o n-thd               with i.
                                                                                               Onlin^
    H E R M A N E TA L M A D G E J R B A N K R U P T C Y E S TAT E
    J M I C H A E L L E V E N G O O D C H A P T E R 11 T R U S T E E
    TA X E S C R O W A C C O U N T
                                                                                               Mobile         X
    150 S PERRY ST STE 208
    LAWRENCEVILLE GA 30046-4847

                                                                                               ucbi.con\^nline-bankfn0'

    View and manage your bank accounts, right from your desktop, tabiet or
smartphone with united's Oniine and Mobile Banking experience. We're
making money management easier than ever before with features like Pay
Friends, eStatements and more. Get started at ucbi.com/online-banking

GOLDEN CHECKING ACCOUNT XXXXXX7599

                                                                          LAST   S TAT E M E N T 0 3 / 2 1 / 1 9              100.00
MINIMUM BALANCE                                                 100.00                  CREDITS                                     . 0 0
AV G AVA I L A B L E B A L A N C E                              100.00        1         DEBITS                                      . 0 0
AV E R A G E B A L A N C E                                      100.00   THIS   S TAT E M E N T 0 4 / 1 9 / 1 9               1 0 0 . 0 0



(                                      OTHER                                               DEBITS                                             )
DESCRIPTION                                                                                                 D AT E                AMOUNT
Reactivate              Account                                                                          0 3 / 2 /                    . 0 0



( I T E M I Z AT I O N O F O V E R D R A F T A N D R E T U R N E D I T E M F E E S )
                                                                                T O TA L F O R                      T O TA L
                                                                               THIS PERIOD                   Y E A R T O D AT E

                  T O TA L O V E R D R A F T F E E S :                                 $.00                            $.00

                  T O TA L R E T U R N E D I T E M F E E S :                           $.00                            $.00




(                                     D A I LY                                         BALANCE                                                )
D AT E                       BALANCE               D AT E                      BALANCE             D AT E                 BALANCE




        FACT #54: DOGS CAN HAVE A 'EUREKA
        M O M E N T ' W H E N S O LV I N G A P R O B L E M .




                                                                          16                                                                      M e m b e r


                                                                                                                                                  FDIC
      Case 14-50312-wlh                              Doc 390             Filed 05/22/19 Entered 05/22/19 17:29:46                                                                         Desc Main
                                                                        Document     Page 17 of 27

Reconciliation of Timber Harvest Proceeds to Bank Statements

                                                       FFP                     Date Wire      Gene           HET III         Murphy       Ramsay      Katherine      Tyler        Mitt        Patricia      TOTAL
      INTEREST              Parcel ID      %                      Amount
                                                   Statement #                 Received      Acct 1          Acct 2          Acct 3       Acct 4       Acct 5       Acct 6       Acct 7       Acct 8
 1/7 Undivided Interest   006-01023001   14.286%      3853       $ 7,423.02     4/4/2019   $ 1,060.43    $   1,060.43    $   1,060.43    $ 1,060.43   $ 1,060.43   $ 1,060.43   $ 1,060.43
 1/7 Undivided Interest   006-01023001   14.286%      3872       $13,213.34    4/11/2019   $ 1,887.62    $   1,887.62    $   1,887.62    $ 1,887.62   $ 1,887.62   $ 1,887.62   $ 1,887.62
 1/7 Undivided Interest   006-01023001   14.286%      3889       $15,321.87    4/18/2019   $ 2,188.84    $   2,188.84    $   2,188.84    $ 2,188.84   $ 2,188.84   $ 2,188.84   $ 2,188.84
 1/7 Undivided Interest   006-01023001   14.286%      3910       $ 3,976.01    4/26/2019   $ 568.00      $     568.00    $     568.00    $ 568.00     $ 568.00     $ 568.00     $ 568.00
 1/8 Undivided Interest   001-01003006   12.500%      3909       $17,219.06    4/26/2019   $ 2,152.38    $   2,152.38    $   2,152.38    $ 2,152.38   $ 2,152.38   $ 2,152.38   $ 2,152.38   $ 2,152.38
TOTAL                                                            $ 57,153.30               $ 7,857.27    $   7,857.27    $   7,857.27    $ 7,857.27   $ 7,857.27   $ 7,857.27   $ 7,857.27   $ 2,152.38   $ 57,153.30

Balance Per Bank Statement                                                                 $ 7,857.27 $ 7,857.27 $ 7,857.27 $ 7,857.27 $ 7,857.27 $ 7,857.27 $ 7,857.27 $ 2,152.38 $ 57,153.30
                                                                                           0.1374772 0.13747717 0.13747717 0.1374772 0.1374772 0.1374772 0.1374772 0.0376598
Calculation of Escrows and Disbursements

Ad Valorem Tax        001-01004000 Owned 100% by HET Jr.         $1,116.44                 ($1,116.44)                                                                                                    ($1,116.44)
Ad Valorem Tax        006-01023001                               $1,041.66                   ($148.81)       ($148.81)       ($148.81)    ($148.81)    ($148.81)    ($148.81)    ($148.81)                ($1,041.66)
Ad Valorem Tax        001-01003006                               $3,046.39                   ($380.80)       ($380.80)       ($380.80)    ($380.80)    ($380.80)    ($380.80)    ($380.80)    ($380.80)   ($3,046.39)
NRC Management Fee                                                       6%                ($1,420.70)       ($732.16)       ($732.16)    ($732.16)    ($732.16)    ($732.16)    ($732.16)    ($389.86)   ($6,203.49)
NRC Marking Fee                                                   $6,500.00                  ($893.60)       ($893.60)       ($893.60)    ($893.60)    ($893.60)    ($893.60)    ($893.60)    ($244.79)   ($6,500.00)
Henry County "Severance" Tax in mills                                38.361                  ($908.32)       ($468.10)       ($468.10)    ($468.10)    ($468.10)    ($468.10)    ($468.10)    ($249.26)   ($3,966.20)
Federal Income Tax                                                      20%                ($3,866.59)                                                                                                    ($3,866.59)
Net Investment Tax                                                    3.80%                  ($734.65)                                                                                                      ($734.65)
State Income Tax                                                         6%                ($1,159.98)                                                                                                    ($1,159.98)
Federal Tax Lien                                                                                         ($182,802.13) ($49,767.67)

Net Proceeds                                                                               ($2,772.48) ($177,568.19) ($44,533.73) $ 5,233.94          $ 5,233.94   $ 5,233.94   $ 5,233.94   $ 887.71

NOTE: Parcel 001-01004000 is owned 100% by the debtor H E Talmadge, Jr. and is subject to a $140,000 advance made by Flint Forest Products, consequently, no proceeds were received.
However, under terms of the confirmed Plan, past due and current Henry County ad valorem taxes are due when timbering commences on each parcel.
The Trustee has aditionally reserved for federal income tax, net investment income tax and state income tax on the $11,475.67 harvested from this parcel.




                                                                                                        17
Case 14-50312-wlh   Doc 390    Filed 05/22/19 Entered 05/22/19 17:29:46   Desc Main
                              Document     Page 18 of 27




                                         18
Case 14-50312-wlh   Doc 390    Filed 05/22/19 Entered 05/22/19 17:29:46   Desc Main
                              Document     Page 19 of 27




                                         19
Case 14-50312-wlh   Doc 390    Filed 05/22/19 Entered 05/22/19 17:29:46   Desc Main
                              Document     Page 20 of 27




                                         20
Case 14-50312-wlh   Doc 390    Filed 05/22/19 Entered 05/22/19 17:29:46   Desc Main
                              Document     Page 21 of 27




                                         21
Case 14-50312-wlh   Doc 390    Filed 05/22/19 Entered 05/22/19 17:29:46   Desc Main
                              Document     Page 22 of 27




                                         22
Case 14-50312-wlh   Doc 390    Filed 05/22/19 Entered 05/22/19 17:29:46   Desc Main
                              Document     Page 23 of 27




                                         23
Case 14-50312-wlh   Doc 390    Filed 05/22/19 Entered 05/22/19 17:29:46   Desc Main
                              Document     Page 24 of 27




                                         24
Case 14-50312-wlh   Doc 390    Filed 05/22/19 Entered 05/22/19 17:29:46   Desc Main
                              Document     Page 25 of 27




                                         25
Case 14-50312-wlh   Doc 390    Filed 05/22/19 Entered 05/22/19 17:29:46   Desc Main
                              Document     Page 26 of 27




                                         26
Case 14-50312-wlh   Doc 390    Filed 05/22/19 Entered 05/22/19 17:29:46   Desc Main
                              Document     Page 27 of 27




                                         27
